Citation Nr: 0407418	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  94-02 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability, to include as secondary to service-connected 
malaria.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Little Rock, Arkansas (the 
RO).  


FINDINGS OF FACT

1.  Service connection is currently in effect for malaria, 
which is assigned a noncompensable evaluation.  

2.  The medical and other evidence of record does not 
demonstrate that the veteran has a psychiatric disability due 
to his military service or to service-connected malaria.  

3.  The veteran has completed the tenth grade.  He has worked 
as a painter; he lasted worked full-time in April 1977.

4.  Service connection is currently in effect for malaria, 
currently evaluated as noncompensably disabling.

5.  Manifestations of the veteran's service-connected 
disability do not preclude him from securing or following a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  A psychiatric disability was not incurred in or 
aggravated by active military duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  

2.  Service connection for psychiatric disability as 
secondary to service-connected malaria is not warranted.  
38 C.F.R. § 3.310 (2003).


3.  The criteria for a total disability rating based upon 
individual unemployability have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.341, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  Regulations implementing the VCAA have been enacted.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

The VCAA requires VA to notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant of which portion of the evidence is to be provided 
by the claimant and which part VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A letter was sent to the veteran in October 2002 in which he 
was informed by the RO as to what evidence he was required to 
provide and what evidence VA would attempt to obtain on his 
behalf on his service connection claim.  The Board would also 
note that the Statement of the Case and the multiple 
Supplemental Statements of the Case on file provide the law 
and regulations on total ratings.  The October 2002 letter 
explained that VA would make reasonable efforts to help the 
veteran get relevant evidence, such as private medical 
records or employment records, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  No additional medical evidence has 
been added to the claims file.  

Although the veteran testified at his November 2003 personal 
hearing before the Board sitting at the RO that he had seen a 
private doctor about six weeks earlier for dizziness, there 
is no contention that the doctor said that the dizziness is a 
symptom of a psychiatric disability and is related to the 
veteran's malaria.  The Board notes that there is prior 
evidence on file that the veteran has complained of 
dizziness.  Since there is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file, the Board finds 
that the VA's duty to notify has been satisfied.

With respect to VA's duty to assist, the Board notes that the 
evidence on file includes the veteran's service and post-
service medical records, including VA and private examination 
reports.  The Board knows of no available pertinent evidence 
not currently on file, and the veteran has not indicated that 
there is any additional relevant evidence to obtain.  
Consequently, the Board concludes that all available evidence 
that is pertinent to the claims decided herein has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issues on appeal.  
The Board additionally finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. 
§ 3.103 (2003).  

The recent United States Court of Appeals for Veterans Claims 
(Court) decision in the case of Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. Jan. 13, 2004), held that the notice 
and assistance provisions of the VCAA should be provided to a 
claimant prior to any adjudication of the claim.  
Unfortunately, notice to the veteran was not done until later 
in the claims process.  However, the Court decision does not 
contain a remedy under such facts, and there appears to be no 
effective remedy available given these facts.  The VCAA 
provisions have been considered and complied with in this 
case.  There is no indication that there is additional 
evidence to obtain or that there is additional notice that 
should be provided.  Moreover, there has been a complete 
review of all of the evidence.  As such, there is no 
indication that there is any prejudice to the appellant by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 383 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case or to cause 
injury to the appellant.  Therefore, the Board concludes that 
any such error is harmless and does not prohibit 
consideration of the issue on appeal on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).


Factual Background

The veteran's service medical records show that he had 
malaria.  The records do not contain any complaints, findings 
or diagnosis of a psychiatric disability, including on 
discharge examination in December 1945.  

A June 1946 rating decision granted service connected for 
malaria and assigned a 10 percent evaluation effective 
December 29, 1945.

Laboratory reports dated in December 1946 do not show 
malaria.

An April 1947 rating decision reduced the 10 percent rating 
for malaria to a noncompensable rating, since there had not 
been a relapse within the past year, effective June 22, 1947.

According to a January 1978 letter from a physician with the 
Seary Medical Center, the veteran was status-post lumbar 
laminectomy and was taking strong analgesic medication for 
control of pain along with tranquilizers and anti-depressants 
for pain, depression and anxiety that had resulted from his 
back injury and subsequent surgery.  According to a May 1978 
letter from the same physician, the veteran was totally 
disabled due to his back disability.

The only abnormalities diagnosed on general VA examination in 
August 1978 were low back pain secondary to a herniated disc 
and degenerative arthritis of the lumbar spine.

A March 1980 decision of the Social Security Administration 
continued the veteran's disability benefits.  The diagnosis 
was post-operative lumbosacral disc surgery syndrome with 
adjustment reaction of adult life.

A smear for malaria on VA examination in August 1992 was 
negative.  The diagnosis was malaria, treated in 1944, 
retreated in 1946, without evidence of malaria at this time.

According to private medical records for August 1993, the 
veteran's complaints of dizziness and weakness appeared to be 
related to a B-12 deficiency.

A July 1997 report from the Southwestern Institute reveals 
that the veteran gave a history of nervousness since service.  
The examiner noted that, according to the veteran, he had 
contracted malaria in service and had had problems ever 
since.  The veteran said that he had lost consciousness on 
many occasions and had hit a bridge and injured his left leg 
and hip after losing consciousness in 1969.  The examiner 
noted that the veteran's physical problems, together with his 
malarial difficulties, "serve as the basis for his service 
connection."  The examiner opined that while the malaria and 
its sequelae did not form the total basis for his 
unemployability, they contributed significantly.  The 
diagnoses were dysthymia and psychological factors affecting 
his medical condition.  The examiner concluded that the 
residuals of the veteran's malaria and left leg injury 
continued to bother him and that the depression he 
experienced was partially related to those problems, as well 
as to his continuing disability.

It was noted on VA examination in December 1998 that there 
were no residuals of malaria.

The diagnosis on VA examination in January 1999 was dysthymia 
and conversion disorder.

After review of the claims files, a VA examiner in February 
2000 diagnosed an undifferentiated somatoform disorder.  He 
concluded that although it was difficult to determine exactly 
when the veteran's psychological symptoms initially appeared, 
there was no evidence on file to show that the disorder began 
in service and there was no evidence to show that the 
disorder was due to the veteran's service-connected malaria.

A private examiner found in July 2001 that the veteran had 
depression and concluded that, given the absence of an 
organic basis for the complaints, it was likely that the 
veteran had a somatoform disorder.

The veteran testified at his personal hearing before the 
Board sitting at the RO in November 2003 that his psychiatric 
symptoms included dizziness and memory impairment; and that 
his malaria caused weakness and blackouts, which had occurred 
two or three times during the summer.  Also submitted in 
November 2003 were statements from the veteran's brother and 
friend that the veteran had not had malaria prior to service; 
these statements were accompanied by a waiver of RO 
consideration.  See 38 C.F.R. § 20.1304 (2003).

Also on file are other private treatment records, as well as 
VA treatment records, beginning in June 1975 that are not 
relevant to the issues on appeal.

Service Connection Claim 

Laws and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  Service connection may be granted on a secondary 
basis if a claimed disability is found to be proximately due 
to or is the result of a service-connected disability.  See 
38 C.F.R. 3.310(a) (2003); Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  Furthermore, service connection may be granted 
for any additional impairment of a non service-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

In general, in order to establish service connection on a 
secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

The above evidence shows that there is no reference to 
psychiatric disability in service or for many years 
thereafter and no opinion linking a psychiatric disability to 
service.  Since there is no evidence on file that the veteran 
has a psychiatric disability directly related to service, 
service connection is not warranted on a direct basis.  
Consequently, it must be determined whether the veteran has a 
psychiatric disability due to his service-connected malaria.  

Although the private examiner in July 1997 indicates that 
there is some relationship between the veteran's service-
connected malaria and his physical and psychiatric 
disabilities, it is unclear to what extend the veteran's 
service-connected malaria, by itself, is related to the 
veteran's depression, as the examiner mistakenly implies that 
the veteran's physical problems were incurred during a 1969 
accident and are a sequelae of his service-connected malaria.  

The Board finds the February 2000 VA examiner's opinion, 
which is the only other nexus opinion on file and is based on 
examination and a review of the claims files, to be more 
credible.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  According to 
the February 2000 opinion, which was based on a review of the 
claims files, there was no evidence on file that the veteran 
had a psychiatric disability either due to service or 
secondary to service-connected malaria.  Consequently, the 
evidence as a whole does not show a nexus between the 
veteran's psychiatric disability and his service-connected 
malaria.  Therefore, entitlement to service connection for a 
psychiatric disability, to include as secondary to service-
connected malaria, is not warranted.

Although the veteran has contended, including at his November 
2003 personal hearing, that he has a psychiatric disability 
due to his service-connected malaria, it is now well 
established that a layperson without medical training, such 
as the veteran, is not competent to comment on medical 
matters such as the cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  



Total Rating Claim 

Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2003).  Separate diagnostic codes identify the various 
disabilities.  

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2003).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted to the Director of Compensation and Pension Service 
(C&P) for extraschedular consideration.

Analysis

Service connection is currently in effect solely for malaria, 
which is assigned a noncompensable evaluation.  Therefore, 
the veteran does not meet the minimum schedular criteria for 
a total rating based on unemployability.  See 38 C.F.R. 
§ 4.16(a).

A June 1999 Statement of the Case and Supplemental Statements 
of the Case dated in September 1999, March 2000, and February 
2003 determined that this case should not be referred to the 
Director of C&P for extraschedular consideration of a total 
rating for compensation purposes based upon individual 
unemployability because there were no exceptional factors or 
circumstances associate with the veteran's disability.

In accordance with 38 C.F.R. § 4.16(b), the Board has also 
considered whether the veteran's claim for a total rating 
based on unemployability due to service-connected disability 
should be referred to the Director of C&P for extra-schedular 
consideration.  

According to the evidence on file, the veteran has completed 
the tenth grade and has worked as a painter; he lasted worked 
full-time in April 1977.  Although there is evidence on file 
that the veteran is disabled, it is primarily due to his 
nonservice-connected back disability and not due to his 
service-connected malaria.  In fact, the medical evidence on 
file shows that the veteran has not had malaria, or confirmed 
residuals of malaria, for many years, as was reported on VA 
examinations in August 1992 and December 1998.  As noted 
above, the July 1997 reference to residuals of malaria 
appears to be based on the erroneous history that the 
veteran's injuries in 1969 are part of his service-connected 
disability.

Therefore, the Board has concluded that the veteran's claim 
for a total disability rating based on individual 
unemployability does not warrant referral to the Director of 
the VA C&P for extra-schedular consideration.  Accordingly, 
the RO's determination not to refer this issue to the 
Director of the VA C&P for extra-schedular consideration was 
appropriate.


In short, for reasons and bases expressed above, the Board 
concludes that the veteran's claim of entitlement to a total 
disability rating based on individual unemployability is 
denied. 


ORDER

Entitlement to service connection for a psychiatric 
disability, to include as secondary to service-connected 
malaria, is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



